ELLISON, J.
This action is on a policy of fire insurance on personal property. The judgment in the trial court was for plaintiff.
*303The defense here is that the plaintiff was not the sole and unconditional owner of the property. The -evidence disclosed that she was in possession and control thereof, but that she in reality only had title to an undivided interest. This fact was, however, fully known to defendant’s agent and with such knowledge he wrote the policy and defendant accepted the premiums provided for therein. In such circumstances the clause of unconditional ownership must be held not to be sufficient to work a forfeiture. Nixon v. Ins. Co., 69 Mo. App. 351; Overton v. Ins Co., 79 Mo. App. 1; Trust Co. v. Ins. Co., 79 Mo. App. 362; Scott v. Ins. Co. 69 Mo. App. 337; Parsons v. Ins. Co., 132 Mo. 583.
The judgment is affirmed.
All concur.